Stephen B. Narin, Deputy Attorney General,
You have advised this department that *43pursuant to section 218 of the Federal Social Security Act of August 14,1935, 64 Stat. at L. 514, as amended, 42 U. S. C. §418, and the enabling legislation passed by the General Assembly of the Commonwealth of Pennsylvania, the Act of June 1, 1956, P. L. 1973, 65 PS §201 et seq., it is proposed to bring within the coverage of the Social Security Act those members of the Public School Employes’ Retirement Fund who elect to be covered. Further, it is proposed that this social security coverage commence at some date prior to the date on which the agreement between the Federal government and the Commonwealth will be signed, in accordance with and for the time set forth in the Social Security Act and the Pennsylvania enabling legislation.
You have asked us to advise you whether the several school districts of the Commonwealth have the authority to appropriate in their budgets the necessary funds for payment of their respective shares of the social security contributions which will have to be paid by the Commonwealth for the period from the effective date of the agreement to the commencement of the current year for which the school district’s budget is being prepared.
It is the opinion of this department and you are accordingly advised that the several school districts of the Commonwealth do have such authority.
Clause (/) of section 218 of the Social Security Act and section 4 of the Pennsylvania enabling legislation, the Act of June 1, 1956, P. L. 1973, make it abundantly clear that the effective date of the agreement may be any date after December 31, 1954.
Section 2 of the Act of June 1, 1956, P. L. 1968, added section 9.1, 24 PS §2122.1, to the School Employes’ Retirement System Act of July 18, 1917, P. L. 1043, 24 PS §2081 et seq. This section provides for limited integration of social security benefits with the *44Public School Employes’ Retirement System. Section 9.1 provides:
“Where the Superintendent of Public Instruction enters into an agreement with the Commonwealth to place under the Federal Social Security Act all employes of all school districts and joint schools, and departments in the Commonwealth, arid other employes eligible for coverage thereunder, the Commonwealth shall pay on account of the school districts and joint schools and departments and on account of the employes thereof into the contribution fund created under the . . . [enabling legislation] such amounts and at such times as are required to be paid on account of such coverage.
“The Commonwealth shall be reimbursed to the extent of the total amounts contributable by the employes and to one-half the amounts contributable by the school district, joint schools and departments.”
This provision follows the same pattern as is presently applicable to payments made into the Public School Employes’ Retirement Fund, whereby the Commonwealth contributes one half and the school district contributes one half of the employer’s share of the contributions into the fund.
Since this act specifically states that the Commonwealth shall be reimbursed to the extent of one half the amounts contributable by the school district, joint schools and departments, we now reach the one question remaining, which is the specific subject of your inquiry: Can the school districts reimburse the Commonwealth for one half of the employer’s contribution for the period from the effective date of the agreement to the commencement of the next succeeding school year beginning after the date on which the agreement is signed, since that will be the first budget for which the various boards of school directors will have been forewarned and able to provide for such contributions.
*45The answer to this question must be in the affirmative unless there is some specific statutory or constitutional prohibition against such reimbursement since it has been clearly mandated by the legislature. We know of no statutory or constitutional prohibition.
We are of the opinion, therefore, and your are accordingly advised that the several school districts of the Commonwealth not only have the authority but also the duty to reimburse the Commonwealth for one half of the employer’s contribution commencing with the effective date of the agreement.